Citation Nr: 1529237	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  03-26 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for arthritis (also claimed as due to exposure to Agent Orange and/or ionizing radiation). 

2. Entitlement to an initial schedular rating higher than 30 percent for service-connected right eye aphakia and left eye nuclear sclerotic cataract.

3. Entitlement to an initial extraschedular rating for service-connected right eye aphakia and left eye nuclear sclerotic cataract.

4. Entitlement to an initial rating higher than 10 percent for service-connected right knee degenerative joint disease and a separate 10 percent rating for instability.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).  

(The issues of service connection for skin cancer and a rating higher than 20 percent for a back disability are addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION


The Veteran served on active duty from March 1957 to March 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision, which denied a claim for service connection for arthritis (also claimed as calcium deposits); and a May 2010 rating decision, which granted service connection for right eye aphakia and left eye nuclear sclerotic cataract, assigning an evaluation of 30 percent, effective December 10, 2002, and granted service connection for right knee degenerative joint disease with instability, assigning an evaluation of 10 percent, effective October 9, 2003.  The RO in a September 2012 rating decision granted a 10 percent rating for right knee degenerative joint disease with painful motion, effective October 9, 2003.  

The Board is bifurcating  the issue of a higher initial rating for the eyes into two issues on the basis of a schedular rating and extraschedular rating based on the lay and medical evidence of record.  The reasons for extraschedular consideration will be addressed in the remand  below.  See generally Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the VA Secretary to bifurcate a request for benefits under different service connection theories), aff'd 631 F.3d 1380 (Fed. Cir. 2011); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (holding that bifurcation of a claim generally is within VA's discretion).

In January 2006 and September 2008, local hearings were held before Decision Review Officers at the Waco, Texas RO.  In April 2009, a Travel Board hearing was held before Veterans Law Judge Michael Lane.  Thereafter, in December 2012, another Travel Board hearing was held before Veterans Law Judge Michael Pappas and Acting Veterans Law Judge Andrew Mackenzie.  Transcripts of these proceedings have been associated with the claims folder.  The Board notes that Veterans Law Judges who participated in hearings must participate in making the final determination of the claim involved. 38 U.S.C.A. § 7107(c); 38 C.F.R. 
§ 20.707; see also Arneson v. Shinseki, 24 Vet. App. 379.  By law, appeals can be assigned only to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  All three of the Veterans Law Judges have who participated in the hearings have signed below.

Additionally, pursuant to Arneson, a letter was sent to the Veteran in June 2014 notifying him that because he had presented testimony to two Veterans Law Judges with regard to one of the one issues on appeal he had the option of having a third hearing with a Veterans Law Judge who would be assigned to the panel to decide his appeal.  In July 2014, the Veteran responded that he did not wish to appear at a hearing before a third Veterans Law Judge. Therefore, in accordance with Arneson, an additional hearing is not needed.

In October 2009, the Board remanded the issue of entitlement to service connection for arthritis for further development.  In December 2011 and August 2014, the Board remanded the issues of service connection for arthritis and increased evaluations for the eye and right knee disabilities.  The case has been returned to the Board for appellate consideration. 

As for the TDIU claim, the Veteran and his representative contend that that he is unable to work due to his  service-connected disabilities, including the right knee and eyes.  See. e.g., Veteran's statement and claim dated in November 2014 and representative's brief dated in June 2015.  The U.S. Court of Appeals for Veterans Claims (Court) has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, pursuant to Rice the Board has jurisdiction over the TDIU claim.

The Veteran raised issue of an increased rating for bilateral hearing loss in February 2015.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  Further, it is unclear whether the Veteran in September 2014 attempted to raise a claim of service connection for a pilonidal cyst on his back and thus the Board also refers this matter to the AOJ for appropriate action.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system (Virtual VA) includes VA medical records from 2011 to 2014.  The other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of initial higher ratings for the right knee disability, extraschedular rating for right eye aphakia and left eye nuclear sclerotic cataract, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. On January 6, 2009 the Veteran underwent cataract surgery in the left eye with a lens implantation.  

2. Prior to January 6, 2009, right eye aphakia and left eye nuclear sclerotic cataract is manifested by corrected visual acuity of 20/80 in the right eye and 20/30 in the left eye and uncorrected visual acuity of 20/100 in the right eye and 20/200 in the left eye.  

3. From January 6, 2009 right eye aphakia and left eye nuclear sclerotic cataract is manifested by corrected visual acuity to be at worst 20/80 in the right eye and 20/70 in the left eye.  

4. Throughout the appeal period right eye aphakia and left eye nuclear sclerotic cataract is not manifested by anatomical loss of either eye, enucleation of either eye, or a serious cosmetic defect of either eye.  

5. Arthritis did not manifest in service, within the one year presumptive period or for many years thereafter, and is not otherwise related to service.


CONCLUSIONS OF LAW

1. Prior to January 6, 2009 the schedular criteria for an initial rating higher than 30 percent for right eye aphakia and left eye nuclear sclerotic cataract have not been met.  U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.84a, Diagnostic Code 6029 (prior to December 10, 2008).  

2. From January 6,2009 the schedular criteria for an initial rating of 50 percent (but no higher) for right eye aphakia and left eye nuclear sclerotic cataract have been met.  U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.84a, Diagnostic Code 6029 (prior to December 10, 2008).  

3. Arthritis did not manifest during service, may not be presumed to have been incurred therein, and is unrelated to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

As for the claim for an initial higher rating for the eyes, this appeal arises from disagreement with the initial evaluation following the grant of service connection for right eye aphakia and left eye nuclear sclerotic cataract.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As for the claim of service connection for arthritis, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in November 2003 of the criteria for establishing service connection for arthritis the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  In March 2006 he also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

To the extent that the VCAA notice dated in March 2006 pertaining to degree of disability and effective date came after the initial adjudication of the claim of service connection for arthritis in November 2004, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claim of service connection was readjudicated as evidenced by the most recent Supplemental Statement of the Case, dated in January 2015.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  The Board is aware that during the appeal period the Veteran's claims folder had to be rebuilt.  See, e.g., October 2007 VA letter to Congress.  The Veteran has contended that his file was lost two to three times and had to be rebuilt.  See July 2012 statement.  A careful review of the file shows that the Veteran's service treatment records, post-service treatment records, identified and relevant private treatment records, claims submissions, hearing transcripts, and lay statements have been associated with the record.  

The Veteran contends that his service treatment records are incomplete as his boots had to be modified in service, his flight records were kept at the base, he had special assignments, and he served during a period when records were both hand written and typed.  See Veteran's statements dated in August 2009, June 2010, September 2012, and October 2014.  However, the Veteran has not identified any outstanding service treatment records that need to be associated with the claims folder.  All available service treatment records and personnel records have been associated with the file.  

Although the Veteran in his notice of disagreement in December 2014 indicated that he was using his Social Security benefits to pay private medical doctors, the Veteran does not contend nor does the file show that he was receiving disability benefits from the Social Security Administration (SSA).  It is noteworthy that he was born in June 1936 and thus was 68 years old in December 2004.  See DD 214.  Nevertheless, VA need only obtain relevant SSA records, which, under 38 U.S.C. 
§ 5103A, are those records that relate to the disability for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  
When a SSA decision pertains to a completely unrelated medical condition, and a veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the disability for which a veteran seeks benefits, relevance is not established.  Id.   Thus, in the instant case, VA's duty to assist does not extend to obtaining SSA records as the file shows that they are not related to the issue on appeal.

The Veteran also was afforded several VA examinations throughout the appeal period.  As for the eye, the file includes VA examinations dated in February 2003, August 2010, August 2011, and September 2014.  Although the Veteran in March 2009 claimed that the February 2003 VA examination was inadequate as the examiner did no review the claims file and did not address the macula hole in his left eye, the Veteran's macula holes are being addressed on an extraschedular basis in the remand below.  Furthermore, the Board finds that the evidence consisting of the examinations listed above along with the other medical and lay evidence of record, is fully adequate for the purposes of evaluating the Veteran service-connected eye disability on a schedular basis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As for the claim of service connection for arthritis, while the Veteran's representative in the June 2015 brief questioned the adequacy of the September 2014 VA examination, the Board finds that this examination along with the other lay and medical evidence of record is thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  As will be explained further in the analysis below, the VA examiner personally interviewed and examined the Veteran, reviewed his file, and provided an opinion regarding the etiology of the Veteran's arthritis supported by a detailed rationale.  Although the examiner indicated that the efolder was not reviewed, he specifically noted that the paper file was reviewed along with VA treatment records that were not in the claims file.  The Veteran's claims folder now has been processed using VBMS, however at the time of the September 2014 VA examination the Veteran's file was a paper file.  See August 2014 Board remand.  Thus the September 2014 VA examiner reviewed a hard copy of the file along with VA treatment records that appeared to be accessible electronically.  Furthermore, in an addendum opinion in December 2014 the examiner noted that the Veteran brought a packet of documents for review, which were duplicative of the documents reviewed in September 2014.  Thus the Board is satisfied that the examiner adequately reviewed and considered the evidence of record in rendering his opinion.  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

During the Board hearings the undersigned discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  These actions supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  


An Initial Schedular Rating Higher than 30 percent for Right Eye Aphakia and 
Left Eye Nuclear Sclerotic Cataract

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, the Veteran's service-connected right eye aphakia and left eye nuclear sclerotic cataract has been rated under Diagnostic Code 6029 for aphakia.  

The Board notes that while the appeal was pending, the Rating Schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66,543 - 66,544 (Nov. 10, 2008). The effective date of the revisions is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after December 10, 2008.  Since the Veteran's claim is a claim for a higher initial rating and the Veteran filed his underlying claim for service connection in December 2002, which is prior to the December 10, 2008 effective date, the revised criteria do not apply here.

Under the Diagnostic Code 6029 as it existed at the time the Veteran filed his current claim, a 30 percent rating was provided for aphakia as the minimum rating to be applied to the unilateral or bilateral condition and it was not to be combined with any other rating for impaired vision.  When only one eye is aphakic, the eye having poorer corrected visual acuity will be rated on the basis of its acuity without correction.  When both eyes are aphakic, both are rated on corrected vision.  The corrected vision of one or both aphakic eyes will be taken one step worse than the ascertained value, however not better than 20/70 (6/21).  Combined rating for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.84a. 

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75. 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a , Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a.

In this respect, a 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a , Diagnostic Codes 6074, 6076, 6077, 6078. 

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a , Diagnostic Codes 6073, 6076. 

A 50 percent disability rating is warranted for: (1) corrected visual acuity of both eyes to 20/100; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; or (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye.  38 C.F.R. 4.84a, Diagnostic Codes 6073, 6076, 6078. 

A 60 percent disability rating is warranted for: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; and (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100.  38 C.F.R. 4.84a, Diagnostic Codes 6073, 6076. 

A 70 percent disability rating is warranted for: (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; and (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye. 38 C.F.R. 4.84 , Diagnostic Codes 6072, 6075. 

A 100 percent disability rating is warranted for corrected visual acuity to 5/200, bilaterally. 38 C.F.R. § 4.84 , Diagnostic Code 6071.

Under Diagnostic Code 6027 for traumatic cataract, a preoperative cataract is  rated based on impairment of vision and postoperative residuals are rated on impairment of vision and aphakia.  The criteria under Diagnostic Code 6028 for senile cataract is the same as the criteria under Code 6027 for traumatic cataract.  See 38 C.F.R. §4.84a. 

Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80.  

Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at one foot and when further examination of the eyes reveals that perception of objects, hand movements or counting fingers cannot be accomplished at three feet, lesser extents of vision, particularly perception of objects, hand movements, or counting fingers at distances less than three feet, being considered of negligible utility. 38 C.F.R. §§ 3.350(a)(4), 4.79.  As will be discussed further below, there is no evidence of blindness in either eye in the present case.  

Evidence

In the rating decision in May 2010 the Appeals Management Center granted service connection for right eye aphakia and left eye nuclear sclerotic cataract and assigned a 30 percent rating effective December 1, 2002, the date the Veteran's claim was received.  

On VA examination in February 2003, the examiner noted that the Veteran's 
past ophthalmic history was significant for retinal detachment of the right eye, which occurred approximately ten years earlier.  Shortly after the diagnosis was established, he underwent surgical repair.  The Veteran subsequently developed a cataract in the right eye and underwent cataract surgery with intraocular lens placement in the right eye.  

During the February 2003 examination uncorrected visual acuity in the right eye was 20/100 and in the left eye was 20/200.  Corrected visual acuity in the right eye was 20/80 and in the left eye was 20/30.  Pupils were reactive to light.  There was no diplopia.  There was a posterior chamber intraocular lens in the right eye with an open posterior capsule.  There was moderate nuclear sclerosis in the left lens.  There was mild pigmentary disturbance on the right macula.  The impression was status post retinal detachment repair of the right eye, pseudophakia, right eye, and cataract in the left eye.  

VA treatment records in November 2003 show a macula hole in the left eye.  Private treatment records in April 2004 show 20/100 vision in each eye without correction.  The left eye had a lamellar macular hole.  

VA treatment records dated in May 2004 appear to show 20/200 vision in the right eye and 20/50 vision in the left eye.  In August 2004 visual acuity appeared to be 20/200 in the right eye and 20/60 in the left eye.  In November 2004 visual acuity in both eyes was 20/60-2.  In May 2005 it appeared to be 20/100 in the right eye and 20/60-2 in the left eye.  In August 2005 it apparently was  20/200 in the right eye and 20/80 in the left eye.  Private treatment records in July 2005 show 20/80 vision in the right eye and 20/40 in left eye.  There were lamellar defects in both maculas, peripheral retinas remained stable, and there was a cataract in the left eye.  In September 2005 the Veteran had 20/80 vision in the right eye and 20/40 in the left eye.  He had bilateral lamellar macular holes.  In February 2006 a private examiner reported that in July 2005 the Veteran had 20/60-2 vision in the right eye with a posterior chamber lens in place and a clear cornea.  There was a cataract in the left eye with visual acuity corrected to 20/60-2.  In June 2006 the Veteran had 20/60 vision in the right eye and 20/70 in the left eye.  VA treatment records in May 2006 show that corrected vision in the right eye was 20/100-1 and 20/80-1 in the left eye.  The assessment was lamellar hole in the macula of the left eye with cataract and pseudophakic right eye.  

VA treatment records show that in November 2006 corrected vision in the right eye was 20/60+1 and 20/50+1 in the left eye.  The assessment was lamellar hole and cataract in the left eye, with stable vision and pseudophakic right eye.  In July 2007 the Veteran had corrected vision of 20/40 in the right eye and 20/100-1 in the left eye.  In January 2008 he had corrected vision of 20/60 in the right eye and 20/70 in the left eye.  In January 2008 the Veteran had 20/60 corrected vision in the right eye and 20/70 in the left eye.  In August 2008 the Veteran had corrected vision of 20/60 in the right eye and 20/70 in the left eye.  

Private treatment records in December 2008 show that the Veteran had an acuity of 20/70 in the right eye and 20/200 in the left eye.  He had lamellar-macular defects in both eyes and a cataract in the left eye.  

In February 2009, a private examiner reported that on January 6, 2009 he performed cataract surgery with an intraocular lens implantation in the Veteran's left eye.  A posterior chamber lens was placed in the capsular bag in the left eye.  Postoperative visual acuity of 20/40 was obtained and a partial macular hole in the left eye remained.  

On VA examination in August 2010, the Veteran complained of blurry vision, difficulty focusing, and sensitivity to light.  The examination showed no diplopia, near uncorrected and corrected vision was 20/100 in the right eye and 20/400 in the left eye.  Distant uncorrected vision was 20/200 right in the right eye and 20/60 in the left eye.  Distant corrected vision was 20/80 in the right eye and 20/50 in the left eye.  The pupils responded to light.  There was some evidence of chorioretinal scarring in the right eye from the retinal detachment surgery.  There were a few scattered drusen.  In the left eye, there was a lamella hole near the fovea.  The diagnoses were pseudophakia both eyes, status post retinal detachment surgery of the right eye, early macular degeneration in both eyes, and lamella hole in the left eye.  Goldman visual field test was not indicated.  

VA records in August 2010 show that the Veteran had corrected visual acuity of 20/50 in the right eye and 20/40 in the left eye.  The records also indicate that the Veteran developed a new lamellar hole in the right eye.  Private records that same month show that the Veteran had corrected vision of 20/30-3 in the right eye and 20/40-2 in the left eye.  

On VA examination in August 2011, the Veteran reported that his vision was blurry and was sensitive to light.  There was no diplopia.  Near vision without correction was 20/200 in both eyes.  Near vision with correction was 20/200 in the right eye and 20/100 in the left eye.  Distant uncorrected vision was 20/200 in the right eye and 20/70 in the left eye.  Distant vision with correction was 20/80 in the right and 20/70 left eye.  The pupils responded to light.  There were also a few scattered drusen indicating the possibility of an early degeneration.  There also were lamella holes in both eyes.  The diagnoses included pseudophakia of both eyes, minimal macular changes with drusen in both eyes. and lamella holes in in both eyes.  The visual field test could not be done as the field machine was out of service.

Private treatment records in July 2011 show that the Veteran's best acuity, near or far, was 20/200 in the right eye and 20/100+2 in the left eye.  

VA progress notes in January 2012 show that the Veteran complained of difficulty focusing and had sensitivity to light.  He reported seeing floaters, burning, and tearing.  His corrected visual acuity appeared to be 20/100 in the right eye and 20/40 in the left eye.  

On VA examination in September 2014 the examiner reviewed the claims folder, noting that the Veteran had macular holes and pseudophakia in both eyes.  The examiner indicated that the records show that the Veteran's best corrected vision was 20/80 in the right eye and 20/50 in the left eye. 

Upon evaluation in September 2014, the uncorrected distant vision in the right eye was 10/200 and 20/50 in the left eye.  The uncorrected near vision in both eyes was 20/200.  The corrected distant vision in the right eye was 20/100 and 20/50 in the left eye.  The corrected near vision in the right eye was 20/200 and 20/100 in the left eye.  The pupils were reactive to light.  The examiner reported that the Veteran did not have diplopia, anatomical loss, light perception only, extremely poor vision or blindness in either eye.  The Veteran did have lamellar holes in both eyes and chorioretinal scarring in the right eye due to retinal detachment repair.  

The examiner determined that the Veteran did not have a visual field defect nor a condition that may result in a visual field defect.  A visual field test was not performed as the Veteran was unable to complete a visual field with any reliability due to the lack of ability to fixate in either eye secondary to the lamellar holes present in both eyes.  

Analysis

As discussed above, the rating criteria effective prior to December 10, 2008 is applicable in this case.  Although the Veteran was not provided the revised criteria under Diagnostic Code 6029 in the September 2012 Statement of the Case, the omission to provide the previous Diagnostic Code 6029 (as set forth in 38 C.F.R. §19.29) is harmless as the criteria under both versions is essentially the same.  Thus the Board may proceed to decide the issue of a higher rating for the eye.  

As discussed above throughout the appeal period there are multiple reports of visual acuity.  However, not all reports including the ones presented above, identify whether the visual acuity tested was based on corrected distant or uncorrected distant vision.  Thus the records that do not include the necessary findings are of little probative value as the findings are critical in evaluating the Veteran's eye disability under the applicable rating criteria.  See 38 C.F.R. § 4.75.  The reports that clearly identify distant corrected and uncorrected visual acuity in both eyes include VA examinations dated in August 2010, August 2011, and September 2014.  

The Veteran has already been assigned a 30 percent rating for his bilateral eye disorder under Diagnostic Code 6029 because it is the minimum rating provided for by that code section.  Prior to the Veteran's cataract surgery in the left eye on January 6, 2009, only the right eye was aphakic under Diagnostic Code 6029.  Under Code 6029 when only one eye is aphakic the eye having poorer corrected visual acuity will be rated basis of its acuity without correction.  While none of the evaluations prior to January 6, 2009 completely indicate whether visual acuity was based on corrected distant vision, the findings from the February 2003 VA examination provide both corrected and uncorrected visual acuity.  Although it is unclear whether the Veteran's visual acuity was based on distant vision, it is reasonable to presume that the February 2003 VA examiner complied with the appropriate protocols in conducting the examination and provided visual acuity reports based on distant vision in order for the Veteran's eye disability to be evaluated under the applicable rating criteria.  For these reasons the Board construes that the visual acuity reported on the February 2003 VA examination is based on distant vision and thus the poorer eye is the right eye.  The uncorrected visual acuity for this eye on examination was 20/100.  

Applying the Veteran's vision as 20/100 in the right eye and 20/30 in the left eye to the criteria for the rating of impairment of visual acuity, the Board finds that level of impairment of visual acuity more nearly approximated a rating of 10 percent under Diagnostic Code 6079.  Pursuant to the instructions found in the criteria for the evaluation of aphakia, one or both aphakic eyes would be taken as one step worse than the actual corrected reading, and would be rated as no better than 20/70.  This provision essentially is not applicable at this juncture as the left eye was not aphakic at this time and the right eye is being evaluated based on uncorrected visual acuity.  Even if the 20/80 corrected visual acuity of the right eye was considered under this provision one step worse would still more nearly approximate 20/100.  However, under Diagnostic Code 6029, 30 percent is the minimum rating prescribed for aphakia to be applied to the unilateral or bilateral condition.  Thus in the instant case a rating higher than 30 percent is not more nearly approximately prior to the Veteran's January 6, 2009 eye surgery.  

Following the January 6, 2009 left eye cataract surgery both eyes were pseudophakic and are to be rated based on aphakia.  See Diagnostic Codes 6027-6029.  Thus both eyes are to be rated based on corrected vision.  See Diagnostic Code 6029.  From January 6, 2009 onward the findings more nearly approximate the criteria for a 50 percent rating for the following reasons.  During this period the Veteran's corrected visual acuity in both eyes has been fairly consistent.  On VA examination in August 2010 it was 20/80 in the right eye and 20/50 in the left eye in August 2011 it was 20/80 in the right eye and 20/70 in the left eye and in September 2014 it was 20/100 in the right eye and 20/50 in the left eye.  Following the instructions found in the criteria for the evaluation of aphakia, one or both aphakic eyes would be taken as one step worse than the actual corrected reading, however they could not be rated better than 20/70.  This provision is most favorable to the Veteran when applied to findings on the August 2011 VA examination as one step worse in the right eye approximates 20/100 and one step worse in the left eye approximates 20/100 thereby approximating the criteria for a 50 percent rating under Diagnostic Code 6078.  Applying this provision to the other readings of visual acuity would not result in a rating higher than 50 percent.  

Thus, prior to January 6, 2009 the criteria for an initial rating higher than 30 percent is not more nearly approximated and from January 6, 2009 the criteria for a higher initial rating of 50 percent is more nearly approximated.  38 U.S.C.A. § 4 .84a.  Further, the evidence discussed above shows that there is no anatomical loss of either eye, enucleation of either eye, or a serious cosmetic defect of either eye.  

Higher evaluations are also available under the diagnostic codes evaluating tuberculosis of the eye and glaucoma as well as malignant new growths of the eyeball.  However, none of these conditions have been demonstrated in the record.   Therefore, the Board finds that higher evaluations under these diagnostic codes are not warranted.  See 38 C.F.R. § 4.84a , Diagnostic Codes 6010, 6012, 6014; also see Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Similarly the evidence shows that the Veteran does not have diplopia and thus the provisions of Diagnostic Code 6090 are not in order.  

Likewise, because there is neither anatomical loss nor blindness of any eye, the Board also finds that higher evaluations are not warranted under Diagnostic Codes 6061-6065, and 6067-6069. Butts, supra. 

As for impairment of field vision, the September 2014 VA examination shows that the Veteran did not have a visual field defect or a condition that could result in a visual field defect.  While the Veteran was unable to complete visual field test due to the lamellar holes in both eyes, his macula holes are being remanded below for extraschedular consideration.  Thus further consideration of the criteria for impairment of field vision is not warranted here.  

The Board notes that the provisions in 38 C.F.R. § 4.84 (2008) provide that where there is a substantial difference between the near and distant corrected vision, the case should be referred to the Director, Compensation and Pension Service.  However, in the instant case there have been no such differences with the exception of one reading on VA examination in August 2010 in the left eye and all previous and subsequent reports do not show such a discrepancy.  Thus the Board finds that a referral to the Director of Compensation Service for a higher schedular is not warranted.  

Lastly, the Board also has considered the Veteran's statements that describe his vision problems and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the Board finds the objective medical findings by skilled professionals are more persuasive which, as discussed above do not support any further higher schedular ratings or any more separate ratings.  In essence, the lay evidence, while accepted as credible, does not provide a basis for higher or additional schedular evaluations.  

Prior to January 6, 2009 the criteria for an initial schedular rating higher than 30 percent for right eye aphakia and left eye nuclear sclerotic cataract  have not been met and thus the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  From January 6, 2009, after resolving the benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), the criteria for an initial schedular higher rating of 50 percent for right eye aphakia and left eye nuclear sclerotic cataract have been met.  

Service Connection for Arthritis

Legal Criteria

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic disabilities such as arthritis if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's personnel records include a flight order dated January 28, 1965 indicating that the Veteran was part of a crew that was to fly to Vietnam approximately on February 3, 1965.  Thus it is presumed that the Veteran was exposed to Agent Orange under 38 U.S.C.A. § 1116.  In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a respiratory disorder, which is not included in the list in 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

The Veteran's personnel records also show that from March 1958 to September 1958 he was exposed to ionizing radiation in Eniwetok in the Marshall Islands.  
Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by one of three possible methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service-connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, a "radiogenic disease" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that a disease diagnosed after discharge from service was otherwise incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


Analysis

The evidence of record is voluminous and the analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. The pertinent evidence is addressed in detail below.  Additional lay and medical evidence in the record is cumulative of the evidence being presented.

During the December 2012 Board hearing the Veteran confirmed that he is claiming service connection for arthritis of the toes, fingers, thumbs, and shoulders.  He testified that his arthritis was due to his military occupational specialty as a flight specialist and exposure to Agent Orange and radiation.  The Veteran stated that he was treated for his right thumb and toes during service.  

During the Board hearing in April 2009 the Veteran testified that he experienced arthritis of the fingers, thumbs and the toe joints since his active service.  In other statements the Veteran contended his arthritis was due to his duties in service to include walking, running, working on hard aircraft floors, and loading cargo.  See, e.g., statements dated in June 2010 and January 2012.  

The Veteran's DD 214 shows that he was a flight specialist during service with the US Air Force.  

Service treatment records show that on enlistment examination in March 1957 the Veteran's right little finger tip was cut off in a door in 1956, however there were no complications and no sequelae and the Veteran was qualified for enlistment.  His musculoskeletal evaluation was normal.  The records show that in July 1957 the Veteran injured his hand 3 weeks earlier and had intermittent pain.  In June 1964 he was treated for calluses on his feet, a tiny hemangioma on his right foot, and slight pain at the base of the right thumb which the examiner noted was probably secondary to a sprain. The examiner indicated that the exam was normal.  In August 1961 the records show that the Veteran complained of radiating pain in the right upper quadrant to the right shoulder.

Service treatment records also show that on examinations dated in May 1958, June 1960, June 1961, May 1964, and on the February 1965 separation examination the Veteran's musculoskeletal evaluation was normal and his upper and lower extremities were evaluated as normal.  On reports of medical history dated in March 1957, May 1958, and May 1963 the Veteran denied having painful or swollen joints, arthritis or rheumatism.  On the report of medical history upon separation from service dated in February 1965, the Veteran denied having a painful or trick shoulder or arm as well as arthritis and rheumatism.  Although he claimed he had swollen and painful joints, he explained that he sprained his ankles throughout lifetime.  

A VA x-ray in April 2003 shows that the Veteran had degenerative joint disease in his right thumb.  A VA x-ray in April 2008 shows that the Veteran had degenerative joint disease of the IP joints of the fingers of both hands and bilateral great toe MTP degenerative joint disease.  The examiner opined that it would be speculative to opine whether the arthritis was secondary to service.  

On VA examination in November 2009, it was noted that the Veteran crushed his right thumb in a galley door while on active duty.  His left great toe also was injured.   The diagnoses included degenerative joint disease of the fingers, and bilateral great toes.  The examiner opined that it would be speculative to opine that the Veteran's toes, fingertips, and right thumb are secondary to the service as the examiner was unable to find treatment for these areas in the service records.  

On VA examination in July 2012 the examiner opined that the Veteran's arthritis was less likely than not related to service and was more likely due to chronic degenerative changes associated with aging.  However, the Board in the August 2014 remand found the July 2012 VA examination to be inadequate as the examiner failed to provide any reasons or basis in rendering his opinion and did not address the Veteran's contentions that he has experienced arthritis in the thumb and toes since service or that his disability is due to exposure to radiation and/or Agent Orange.  

As the evidence shows that the Veteran did not have arthritis for many years after service, service connection on a presumptive basis is not available pursuant to 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

As arthritis is not included under 38 C.F.R. § 3.309(e), service connection on a presumptive basis due to herbicide exposure pursuant to 38 C.F.R. § 3.309(e); 38 C.F.R. § 3.307(a)(6)(ii) also is not warranted.  

Arthritis is not included under the list of diseases in 38 C.F.R. § 3.309(d) and 38 C.F.R. § 3.311.  The Veteran has also failed to submit scientific or medical evidence to indicate that his arthritis is a radiogenic disease.  Thus 38 C.F.R. 
§ 3.309(d) and 38 C.F.R. § 3.311 are inapplicable in the instant case and the Veteran's claim is appropriately being considered under 38 C.F.R. § 3.303. 

In February 2006 the Veteran's private doctor, Dr. J.J.M, submitted a letter indicating that he has been treating the Veteran since 1990 and reviewed the Veteran's service treatment records, post-service treatment records since 1980, and VA examinations.  He noted that the Veteran's duties during service consisted of over 8,000 flight hours on assignments.  Dr. J.J.M. further stated that based on his conversations with the Veteran he was informed that the Veteran's duties during service exposed him to pounding, physical abuse, and blows to his extremities and he was of the opinion that the circumstances of the Veteran's service lead to arthritis and chronic joint pain.  He opined that the extraordinary wear and tear on the joints during the Veteran's 8 years of service contributed to his current inability to perform the normal day to day activities of a person his age without pain.  Dr. J.J.M. concluded that osteoarthritis and chronic joint pain is attributable to and connected to the Veteran's military service.  

On VA examination in September 2014, the examiner , Dr. S.J.C, reviewed the file and noted that the Veteran was diagnosed with arthritis in the toes in the 2000s and that the Veteran reported having problems with his bilateral toe arthritis for many decades.  Dr. S.J.C. acknowledged that the Veteran had bilateral finger, thumb and shoulder arthritis, as well as mild bilateral great toe arthritis, all demonstrated on various x-rays done since 2009.  As to the Veteran's contentions that he has had arthritis since service, the examiner commented that it was first shown on recent x-rays taken in the last 10 years.

In response to the question whether it is as least as likely as not that the Veteran's arthritis, was incurred in or aggravated by active duty or are otherwise related to service, to include exposure to ionizing radiation and/or Agent Orange and the Veteran's complaints of ongoing symptoms of arthritis since service, the examiner opined that it is less likely as not that the Veteran's arthritis of the indicated joints was incurred in or aggravated by active duty or was otherwise related to service, including exposure to ionizing radiation and/or Agent Orange.  His rationale was that the Veteran's service treatment records show treatment for the hand in 1957 and right thumb and feet in 1964, however there was no follow-up/ for these complaints during service.  Dr. S.J.C. found it significant that on separation examination in February 1965 the Veteran described only bilateral ankle sprains during service which resolved, and did not mention at all any finger, thumb, toe or shoulder problems nor arthritis.  He further explained that VA has not acknowledged any causal association between ionizing radiation and Agent Orange/herbicide exposure, and the subsequent development of arthritis.  He was of the opinion that the Veteran's arthritis is osteoarthritis, which is a very
common form of arthritis, usually due to normal aging.  

In a December 2014 addendum, Dr. S.J.C. indicated that the Veteran delivered to his office an additional packet of documents, which included his service treatment records.  Dr. S.J.C. reviewed the documents noting that they were the same documents he reviewed in conjunction with his September 2014 VA examination and that his original opinion remained unchanged.

As presented above, review of the record shows that there are medical opinions which are favorable and not favorable to the claims on appeal, namely the February 2006 private opinion and September 2014 VA opinion.  With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the relative merits of the analytical findings and the details of the opinions, the Board places more weight on the unfavorable September 2014 VA opinion.  Although the private examiner indicated that he reviewed the service treatment records and post-service treatment records since 1980 his rationale for the opinion was based on the history reported to him by the Veteran during their conversations.  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Furthermore the examiner's mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  For these reasons the Board rejects the February 2006 private opinion as adequate reasoning or rationale was not provided for the conclusions reached.  Conversely, the VA opinion was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the nature of the Veteran's arthritis, history and relevant longitudinal complaints in proffering the opinion.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  His statements that he has pain in his toes, thumbs, fingers, and shoulders are competent.  The Veteran's statements that he has experienced these symptoms since service are not credible as on the report of medical history upon separation dated in February 1965, the Veteran denied having a painful or trick shoulder or arm as well as arthritis and rheumatism.  Although he claimed he had swollen and painful joints, he explained that he sprained his ankles throughout his lifetime.  In presenting his medical history during service on the February 1965 report of medical history he noted being hospitalized for mumps, had eye infections, instances of sore throat and gall bladder surgery.  He did not include his fingers, thumbs, toes and shoulders among his ailments during service.  It is compelling that upon separation from service the Veteran reported joint pain related to his ankles but did not include his toes, fingers, thumbs, and shoulders.  Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (the Board may consider a lack of notation of a medical condition or symptoms where such notation would normally be expected).  The Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Moreover, the Veteran presented multiple histories with regard to the nature and etiology of his arthritis, to include as due to the exposure to radiation and herbicide exposure.  The absence of any lay or medical evidence for decades after service weighs the evidence against a finding that the Veteran's current arthritis was present in service or immediately after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (Board may consider "evidence of a prolonged period without medical complaint, among other factors").  

It is also noteworthy that the Veteran at times has been an unreliable historian as in November 2014 he stated that in March 1980 he was diagnosed with acute inflammatory arthritis, however his representative in August 2011 acknowledged that a March 1980 private treatment record from the Dallas Medical and Surgical Clinic noted the Veteran as not having acute inflammatory arthritis.

As for the Veteran's opinion that his arthritis is related to service to include his claimed exposure to radiation and Agent Orange, his opinion is outweighed by the September 2014 VA opinion, which Dr. S.J.C. rendered.  This opinion is highly probative as it reflected the doctor's specialized knowledge, training, and experience as to the diagnosis and etiology of the Veteran's arthritis, as well as consideration of all relevant lay and medical evidence of record.  The onset and etiology of arthritis is a complex medical matter beyond the ken of a layperson and is therefore not susceptible of lay opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  In this regard, a medical professional has greater skill.  

Further, in opining that it is less likely as not that the Veteran's arthritis was related to ionizing radiation and/or Agent Orange, the examiner relied on the medical and scientific evidence that VA has collected regarding causal associations between various diseases and Agent Orange/herbicide exposure.  There is no evidence in the file showing a connection between arthritis and exposure to radiation and herbicides other than the Veteran's bare statements that are not competent for reasons stated herein.  It is the Veteran's general evidentiary burden to establish all elements of the claim.  Fagan v. Shinseki, 573 F.3d. 182, 1287 (Fed. Cir. 2009).

Arthritis is included among the chronic diseases under 38 U.S.C.A.  1101 and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
Nevertheless, the Veteran's assertions of continuity of symptomatology pertaining to his arthritis are not credible and are outweighed by the September 2014 VA opinion for the reasons discussed above.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of service connection for arthritis, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  


ORDER

Prior to January 6, 2009, an initial schedular rating higher than 30 percent for right eye aphakia and left eye nuclear sclerotic cataract is denied. 

From January 6, 2009, an initial schedular rating of 50 percent for right eye aphakia and left eye nuclear sclerotic cataract is granted, subject to the law and regulations, governing the award of a monetary benefit.

Service connection for arthritis is denied.  


REMAND

The Veteran was last afforded a VA knee examination in September 2014.  In a brief dated in June 2015, the Veteran's representative pointed out that the September 2014 VA examiner concluded that the Veteran experienced no instability as there were no reported falls.  The representative stated that she spoke with the Veteran on May 28, 2015 and he reported that since January 2015, his right
knee has caused him to fall multiple times.  Further, the September 2014 VA examination indicated that the Veteran was not wearing a knee brace.  VA treatment records in March 2015 show that the Veteran complained of knee pain and was being fitted for a right knee brace to address the instability in his knee.  

The Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, in the instant case the Veteran should be afforded a VA examination to determine the current level of severity of his right knee disability.

Under 38 C.F.R. § 3.321(b)(1) to accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).   

Here, there is evidence that the service-connected right eye aphakia and left eye nuclear sclerotic cataract can cause marked interference with employment.  In the brief dated in June 2015, the Veteran's representative contended that the schedular criteria do not adequately account for the Veteran's macular holes, which cause blurry vision and difficulties reading and completing menial tasks.  She further noted that the Veteran stopped working in 2001 in part due to his service-connected eye disability. In statements and testimony, the Veteran's complained of having difficulties with depth perception and limited ability to work and drive.  See March 2012 statement and December 2012 Board hearing.  Thus extraschedular consideration pursuant to 38 C.F.R. §§ 3.321(b)(1) is warranted.  

As for the issue of TDIU, it is inextricably intertwined with the issue of a higher rating of the right knee which is being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  In the June 2015 brief, the Veteran's representative noted that the Veteran stopped working in 2001 in part due to his right knee disability.  Thus the Board finds that the claims are inextricably intertwined and a decision on the claim for TDIU at this time would be premature.  Furthermore the issue of TDIU must be remanded as well so that further development, to include providing the Veteran notice under VCAA, can be completed.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue to the Veteran a VCAA notice letter pertaining to the TDIU claim on appeal.  Specifically, ensure that the Veteran is furnished proper notice including notice of (a) the information and evidence not of record that is necessary to substantiate his claim for TDIU, (b) the information and evidence that VA will seek to provide, and (c) the information and evidence that the Veteran is expected to provide.  The letter should also advise the Veteran of the evidence necessary to establish disability ratings and an effective date for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2. Schedule the Veteran for a VA examination to evaluate his right knee disability.  All indicated tests and studies should be conducted.  The claims folder must be sent to the examiner for review.  

a.) The evaluation of the right knee should include all necessary testing, specifically range of motion studies.  The examiner should address the range of motion in degrees of flexion and extension and any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner must address at what point pain sets.  Any additional functional loss should be expressed in terms of the degree of additional limitation of motion.  The examiner should determine whether there is instability or recurrent subluxation of the right knee; and if so, this determination should be expressed in terms of slight, moderate, or severe due to either the lateral instability or recurrent subluxation. 

b.) The examiner should also address whether there is ankylosis in the right knee, whether there is dislocated semilunar cartilage in the right knee with effusion, and whether the knee locks and if so the frequency of the locking.  

3. Schedule the Veteran for an appropriate VA examination to determine the effect of all of his service-connected disabilities on his employability.  [The examiner is hereby informed that service connection has been granted for the following disabilities:  right eye aphakia and left eye nuclear sclerotic cataract, cholecystectomy with GERD and diarrhea, testicular atrophy with erectile dysfunction, back disability, right knee disability, tinnitus, bilateral hearing loss, residual scar of the right knee, and post cholecystectomy scars].  All indicated tests and studies should be conducted.  The claims folder must be sent to the examiner for review.  

The examiner should opine whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment consistent with his educational and occupational background.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

4. Pursuant to 38 C.F.R. §§ 3.321(b)(1), refer the claim for entitlement to an extraschedular rating for right eye aphakia and left eye nuclear sclerotic cataract to the Director of Compensation Service.

5. If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  Then the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________         ____________________________
MICHAEL LANE			A. C. MACKENZIE
Veterans Law Judge, Board of 		Veterans Law Judge, Board of 
Veterans' Appeals			Veterans' Appeals




	__________________________________
	MICHAEL A. PAPPAS
Veterans Law Judge, Board of 
            Veterans' Appeals







Department of Veterans Affairs


